Citation Nr: 1105168	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  09-19 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for lumbar 
myositis with discogenic disease of the L4-L5 and L5-S1 levels 
and with a herniated disc at the L5-S1 level.

2.  Entitlement to a rating in excess of 10 percent for right leg 
radiculopathy.

3.  Entitlement to a rating in excess of 10 percent for left leg 
radiculopathy.

4.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for 
Veterans Affairs



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to May 
1988.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

The Board notes that the issue of entitlement to a TDIU was not 
certified for appeal.  However, when evidence of unemployability 
is submitted during the course of an appeal from an assigned 
disability rating, a claim for a TDIU will be considered part and 
parcel of the claim for benefits for the underlying disability.  
Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the 
Veteran has alleged that he is unemployed due to symptoms of his 
service-connected back disability at the April 2008 and August 
2009 VA examinations, the issue of entitlement to a TDIU has been 
raised.  Therefore, as the Board has jurisdiction over such issue 
as part and parcel of the Veteran's increased rating claim, it 
has been listed on the first page of this decision.  However, the 
Board finds that further development of the Veteran's TDIU claim 
is necessary.  Therefore, the issue of entitlement to a TDIU is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's lumbar myositis with discogenic disease of the 
L4-L5 and L5-S1 levels and with a herniated disc at the L5-S1 
level does not result in unfavorable ankylosis of the entire 
spine, incapacitating episodes, or any associated neurologic 
impairment other than right and left leg radiculopathy.

2.  The Veteran's right leg radiculopathy is manifested by 
complaints of radiating pain approximating no more than mild 
incomplete paralysis of the nerve.

3.  The Veteran's left leg radiculopathy is manifested by 
complaints of radiating pain approximating no more than mild 
incomplete paralysis of the nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for the 
Veteran's lumbar myositis with discogenic disease of the L4-L5 
and L5-S1 levels and with a herniated disc at the L5-S1 level is 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.7, 4.71a, Diagnostic Code (DC) 5243 (2010).

2.  The criteria for a rating in excess of 10 percent for the 
Veteran's right leg radiculopathy is not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, 
DCs 8699-8620 (2010).

3.  The criteria for a rating in excess of 10 percent for the 
Veteran's left leg radiculopathy is not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, 
DC 8620 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  The notice requirements apply to all five elements of 
a service connection claim: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The notice requirements may be satisfied 
if any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

The content requirements of a duty to assist notice letter have 
been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Letters from the RO dated in March 2008 and October 
2008 provided the Veteran with an explanation of the type of 
evidence necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and what 
evidence the VA would attempt to obtain on his behalf.  The 
letters also provided the Veteran with information concerning the 
evaluations and effective dates that could be assigned should his 
claims be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

The Board notes that, while the October 2008 letter was issued 
after the initial June 2008 rating decision, the United States 
Court of Appeals for the Federal Circuit has held that VA could 
cure such a timing problem by readjudicating the Veteran's claim 
following a compliant VCAA notification letter.  Mayfield v. 
Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court 
clarified that the issuance of a statement of the case could 
constitute a readjudication of the Veteran's claim.  See Prickett 
v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, 
after the October 2008 was issued, the Veteran's claim was 
readjudicated in the March 2009 statement of the case as well as 
the October 2009 supplemental statement of the case.  Therefore, 
any defect with respect to the timing of the VCAA notice has been 
cured.


VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, all relevant facts have been properly developed, and all 
evidence necessary for equitable resolution of the issues have 
been obtained.  The Veteran's STRs and post-service VA and 
private treatment records have been obtained.  The Board does not 
have notice of any additional relevant evidence that is available 
but has not been obtained.  The Veteran has been afforded VA 
examinations in April 2008 and August 2009.  The reports of those 
evaluations contain all findings needed to properly evaluate his 
disabilities.  38 C.F.R. § 4.2.  Thus, all reasonable efforts 
were made by the VA to obtain evidence necessary to substantiate 
the Veteran's claims.  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional efforts to 
assist or notify the Veteran in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).  VA 
has satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed were 
not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of the 
Board proceeding to the merits of his claims.




General Regulations and Statutes for Increased Ratings

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate DCs.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the present 
level of disability is the primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  A more recent decision of the Court, 
however, has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider whether the rating should be "staged."  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of a staged 
rating would be necessary.  The relevant temporal focus for 
adjudicating the level of disability of an increased rating claim 
is from the time period one year before the claim was filed until 
VA makes a final decision on the claims.  See Hart, 21 Vet. App. 
at 505.  See also 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2010).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21 (2010).  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of his disabilities in 
reaching its decisions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).




Lumbar Spine Disability

The Veteran asserts that he is entitled to a higher rating for 
his service-connected lumbar spine disability, currently 
evaluated as 50 percent disabling under 38 C.F.R. § 4.71a, DC 
5243.  

 DC 5243 provides that intervertebral disc syndrome (IVDS) is to 
be rated either under the General Rating Formula for  Diseases 
and Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating  Episodes, 
whichever method results in the higher rating when all 
disabilities are combined under 38 C.F.R. § 4.25.  

The General Rating Formula for Diseases and Injuries of the Spine 
provides a 50 percent disability rating for unfavorable ankylosis 
of the entire thoracolumbar spine.  A 100 percent disability 
rating is assigned for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a.

In April 2008 and August 2009, the Veteran was afforded VA spine 
examinations.  Following physical examinations of the Veteran, 
both VA examiners determined that the Veteran's cervical and 
thoracolumbar spines had motion in every direction, thereby 
precluding a finding of ankylosis.  See 38 C.F.R. § 4.71a. DC 
5243, Note (5) indicating that, for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
thoracolumbar spine is fixed in flexion or extension.  The recent 
private and VA outpatient treatment records do not provide 
contrary evidence.  Thus, the Veteran is not entitled to a higher 
rating under the General Rating Formula for Diseases and Injuries 
of the Spine.  38 C.F.R. § 4.71a, DC 5243.

Additionally, since 40 percent is the highest rating available 
for limitation of motion of the lumbar spine under the General 
Rating Formula for Diseases and Injuries of the Spine and the 
Veteran is already rated as 50 percent disabling for his lumbar 
spine, there is simply no basis to assign a higher rating for the 
Veteran's pain.  Johnston v. Brown, 10 Vet. App. 80 (1997) 
(holding that the DeLuca provisions are not for consideration 
where the Veteran is in receipt of the highest rating based on 
limitation of motion and a higher rating requires ankylosis).  
See DeLuca, 8 Vet. App. 202, 204-7 (1995).  

The Board also notes that, under Note (1) of the General Rating 
Formula, any associated objective neurological abnormalities 
should be rated separately under an appropriate diagnostic code.  
Therefore, the Board has considered whether the Veteran's lumbar 
spine disability results in any associated objective neurological 
abnormalities that warrant separate ratings.  In this regard, the 
Board notes that the Veteran is already separately service-
connected for left and right leg radiculopathy as a result of his 
lumbar spine disability.  The evaluation of the severity of such 
disabilities is addressed in the succeeding section.  However, 
the Board finds that there is no evidence to suggest that his 
lumbar spine disability results in additional neurological 
impairment.  Specifically, at the Veteran's April 2008 and August 
2009 VA examinations, no bladder or bowel impairment was noted.  
Likewise, the private and VA treatment records are negative for 
any neurologic impairment other than radiculopathy.  Therefore, 
he Board finds that the objective medical evidence of record 
fails to demonstrate that the Veteran's back disability results 
in any associated objective neurological abnormalities in 
addition to his left and right leg radiculopathy that warrant 
separate ratings.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 40 percent disability rating 
for IVDS with incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 months.  
A higher 60 percent disability rating is warranted for IVDS with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  60 percent is the maximum 
schedular rating available under DC 5243.  38 C.F.R. § 4.71a.

Note (1) to DC 5243 provides that, for purposes of ratings under 
DC 5243, an incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  Note (2) provides that 
if IVDS is present in more than one spinal segment, provided that 
the effects in each spinal segment are clearly distinct, each 
segment is to be rated on the basis of incapacitating episodes or 
under the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a.

Here, there is no objective evidence showing that the Veteran's 
lumbar spine disability has resulted in incapacitating episodes 
in the private and VA outpatient treatment records.  At the April 
2008 and August 2009 VA examinations, the Veteran indicated that 
he experiences flare-ups of his spine 1-2 days per week.  The 
Veteran stated that the flare-ups require bed rest.  The Veteran 
did not indicate, and the private and VA outpatient do not 
confirm, that these periods of bed rest are prescribed and 
treated by a physician.  Additionally, at the August 2009 VA 
examination, the examiner determined that the Veteran does not 
have incapacitating episodes of the spine.  As mentioned, for 
purposes of ratings under DC 5243, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Therefore, the Board finds that 
incapacitating episodes of IVDS are not shown by the evidence of 
record.  Thus, the Veteran is not entitled to a higher rating of 
60 percent under DC 5243, referable to IVDS.  38 C.F.R. § 4.71a.

The Veteran's lay testimony concerning the severity of his lumbar 
spine disability, while competent, is not substantiated by the 
objective findings, and, thus, is probatively outweighed by the 
objective medical findings to the contrary.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1991); Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007).  See also 38 C.F.R. § 3.159(a)(2); Rucker v. Brown, 10 
Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  See 
also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) 
(indicating the Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence).

Therefore, the Board finds that the Veteran is not entitled to a 
rating in excess of 50 percent for his service-connected lumbar 
spine disability.

Bilateral Radiculopathy Disabilities

The Veteran asserts that he is entitled to higher ratings for his 
service-connected right and left leg radiculopathy disabilities, 
each currently evaluated as 10 percent disabling under 38 C.F.R. 
§ 4.124a, DCs 8699-8620.

The Veteran is rated by analogy to DC 8620.  DC 8620 refers to 
neuritis of the sciatic nerve.  DC 8520 provides the rating 
criteria for paralysis of the sciatic nerve, to include neuritis 
and neuralgia of that nerve.  Disability ratings of 10 percent, 
20 percent, and 40 percent are assignable for incomplete 
paralysis that is mild, moderate, or moderately severe in degree, 
respectively.  A 60 percent rating is warranted for severe 
incomplete paralysis with marked muscle atrophy.  Complete 
paralysis of the sciatic nerve, which is rated as 80 percent 
disabling, contemplates foot dangling and dropping, no active 
movement possible of muscles below the knee, and flexion of the 
knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2010).  

With partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with mild, 
moderate, severe, or complete paralysis of the peripheral nerves.  
The term incomplete paralysis indicates a degree of lost or 
impaired function substantially less than the type of picture for 
complete paralysis given with each nerve, whether due to varied 
level of the nerve lesion or to partial regeneration.  When the 
involvement is only sensory, the rating should be for the mild, 
or at most, the moderate degree.  38 C.F.R. § 4.120.

Under 38 C.F.R. § 4.124a, disability from neurological disorders 
is rated from 10 to 100 percent in proportion to the impairment 
of motor, sensory, or mental function.

In rating peripheral nerve disability, neuritis, characterized by 
loss of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum equal 
to severe, incomplete paralysis.  The maximum rating to be 
assigned for neuritis not characterized by organic changes 
referred to in this section will be that for moderate incomplete 
paralysis, or with sciatic nerve involvement, for moderately 
severe incomplete paralysis.  38 C.F.R. § 4.123 (2010). 

Here, the evidence of record does not establish that the Veteran 
is entitled to ratings higher than 10 percent for his service-
connected bilateral leg radiculopathy disabilitites.  In April 
2008 and August 2009, the Veteran was afforded VA compensation 
examinations to determine the nature and severity of his 
radiculopathy disabilities.  At the April 2008 examination, the 
Veteran denied experiencing numbness, tingling, or weakness in 
his legs.  At the August 2009 examination, the Veteran reported 
daily pain radiating from his back to his lower extremities, but 
he denied experiencing leg weakness, numbness, or paresthesias.  
Both VA examiners determined that there was no clinical or 
electrodiagnostic evidence of bilateral lumbar radiculopathy.  
The VA and private outpatient treatment records do not provide 
evidence to the contrary.  Therefore, the Veteran's bilateral leg 
radiculopathy disabilities most nearly approximate mild 
incomplete paralysis of the nerve and are, therefore, 10 percent 
disabling.  Without evidence of symptomatology more nearly 
approximating moderate incomplete paralysis of the nerve, the 
Veteran is not entitled to higher ratings of 20 percent under 38 
C.F.R. 
§ 4.124a, DC 8620.

As noted above, the Veteran's lay testimony concerning the 
severity of his bilateral radiculopathy disabilities, while 
competent, is unsubstantiated and, thus, probatively outweighed 
by the objective medical findings to the contrary.  See 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494-95; 
Davidson, 581 F.3d at 1313; Jandreau, 492 F.3d at 1377; Barr, 
21 Vet. App. at 310.  See also 38 C.F.R. § 3.159(a)(2); Rucker, 
10 Vet. App. at 67; Layno, 6 Vet. App. at 469.  See, too, 
Buchanan, 451 F.3d at 1335.

Therefore, the Board finds that the Veteran is not entitled to 
ratings in excess of 10 percent for his service-connected left 
and right leg radiculopathy.

Other Considerations

The Board has considered whether staged ratings under Hart, 
supra, are appropriate for the Veteran's service-connected lumbar 
spine, left leg, and right leg disabilities; however, the Board 
finds that his symptomatology has been stable throughout the 
appeal period. Therefore, assigning staged ratings for such 
disabilities is not warranted.

Additionally, the Board has contemplated whether the case should 
be referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 C.F.R. § 
3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are applied.  
Specifically, the Court stated that the determination of whether 
a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  In this regard, the 
Court indicated that there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  Under the approach 
prescribed by VA, if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as "marked interference with employment" and "frequent 
periods of hospitalization."  Third, when an analysis of the 
first two steps reveals that the rating schedule is inadequate to 
evaluate a claimant's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the claimant's disability picture 
requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected lumbar spine, 
left leg, and right leg disabilities with the established 
criteria found in the rating schedule.  The Board finds that the 
Veteran's lumbar spine, left leg, and right leg symptomatology is 
fully addressed by the rating criteria under which such 
disabilities are rated.  There are no additional symptoms of his 
lumbar spine, left leg, and right leg disabilities that are not 
addressed by the rating schedule.  Therefore, the Board finds 
that the rating criteria reasonably describes the Veteran's 
disability level and symptomatology for his service-connected 
disabilities.  Consequently, the Board concludes that referral of 
this case for consideration of an extra-schedular rating is not 
warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Although the evidence of record does not support a total 
schedular disability rating, as noted above, a claim for a TDIU 
has been raised by the record.  See Rice, 22 Vet. App. 453-54.  
As the TDIU aspect of the Veteran's claim is being for remanded 
for further development, it is unnecessary to discuss this issue 
further at this time.

The Board has also considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the evidence 
is against the Veteran's claims for increased ratings for his 
lumbar spine, left leg, and right leg disabilities.  Therefore, 
the benefit of the doubt doctrine is not applicable in the 
instant appeal and his increased rating claims must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.
	


ORDER

A rating in excess of 50 percent for lumbar myositis with 
discogenic disease of the L4-L5 and L5-S1 levels and with a 
herniated disc at the L5-S1 level is denied.

A rating excess of 10 percent for right leg radiculopathy is 
denied.

A rating excess of 10 percent for left leg radiculopathy is 
denied.


REMAND

As noted in the Introduction, when evidence of unemployability is 
submitted during the course of an appeal from an assigned 
disability rating, a claim for a TDIU will be considered part and 
parcel of the claim for benefits for the underlying disability.  
Rice, 22 Vet. App. at 453-54.  Here, the Veteran has alleged that 
he is unemployed due to symptoms of his service-connected back 
disability at the April 2008 and August 2009 VA examinations.  
Accordingly, the issue of entitlement to a TDIU has been raised 
by the evidence of record in this case.  While the Board has 
jurisdiction over such issue as part and parcel of the Veteran's 
increased claims, further development is necessary for a fair 
adjudication of the TDIU aspect of such claims.  

VA regulations indicate that when a Veteran's schedular rating is 
less than total (for a single or combination of disabilities), a 
total rating may nonetheless be assigned when: 1) if there is 
only one disability, this disability shall be ratable at 60 
percent or more; and 2) if there are two or more disabilities, at 
least one disability shall be ratable at 40 percent or more, and 
there must be sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).

To meet the requirement of "one 60 percent disability" or "one 40 
percent disability," the following will be considered as one 
disability: (1) disability of one or both lower extremities, 
including the bilateral factor, if applicable; (2) disabilities 
resulting from one common etiology; (3) disabilities affecting a 
single body system; (4) multiple injuries incurred in action; and 
(5) multiple disabilities incurred as a prisoner of war.  Id.

The Veteran currently has a 50 percent disability rating for his 
lumbar spine disability, a 10 percent rating for his right leg 
radiculopathy, and a 10 percent rating for his left leg 
radiculopathy.  He has a combined 60 percent rating for his 
service-connected disabilities.  38 C.F.R. § 4.25, TABLE I 
(2010).  As such disabilities result from a common etiology, 
i.e., the Veteran's lumbar spine, they are considered a single 
disability and, therefore, he meets the schedular threshold for 
TDIU consideration.  

As such, on remand, the AOJ should conduct all appropriate 
development, to include affording the Veteran proper notice under 
the VCAA, obtaining any pertinent treatment records, and 
affording him a VA examination so as to determine the effect his 
service-connected disabilities, i.e., his lumbar spine, right 
leg, and left leg disabilities, has on his employability.  After 
all appropriate development has been completed, the Veteran's 
TDIU claim should be adjudicated based on all evidence of record.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be provided with 
proper VCAA notice regarding the evidence and 
information necessary to substantiate his 
TDIU claim, to include the evidence and 
information necessary to establish an 
effective date in accordance with 
Dingess/Hartman, supra.

2.  Request that the Veteran identify any 
outstanding VA or private treatment records 
pertaining to his service-connected 
disabilities.  After securing any necessary 
authorization from him, obtain copies of any 
records the Veteran identifies, to include 
any records from the San Juan VA Medical 
Center not already associated with the claims 
file.  All reasonable attempts should be made 
to obtain such records.  If any records 
cannot be obtained after reasonable efforts 
have been made, issue a formal determination 
that such records do not exist or that 
further efforts to obtain such records would 
be futile, which should be documented in the 
claims file.  The appellant must be notified 
of the attempts made and why further attempts 
would be futile, and allowed the opportunity 
to provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

3.  After the above development has been 
completed and all outstanding treatment 
records have been associated with the claims 
file, the Veteran should be afforded an 
appropriate VA examination to obtain an 
opinion concerning the extent of functional 
and industrial impairment resulting from his 
service-connected disabilities of lumbar 
myositis with discogenic disease of the L4-
L5 and L5-S1 levels and with a herniated 
disc at the L5-S1 level; right leg 
radiculopathy; and, left leg radiculopathy.  
The entire claims file and a copy of this 
remand should be made available to the 
examiner for review, and such review should 
be noted in the examination report.  All 
necessary tests and studies should be 
conducted.  

The examiner should offer an opinion as to 
whether the Veteran's service-connected 
disabilities alone, or in combination, are 
so disabling as to render him unemployable.  
The Veteran's age and the effects of non-
service connected disabilities cannot be 
factors for consideration in making the 
determination.  However, effects of 
treatments and medications used to treat the 
service-connected disabilities must be 
considered in the opinion.  Any opinion 
offered must be accompanied by a complete 
rationale, which should reflect 
consideration of both the lay and medical 
evidence of record.  

4.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's TDIU claim should be 
readjudicated based on the entirety of the 
evidence.  If the claim remains denied, the 
Veteran and his representative should be 
issued a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


